UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. FOODFEST INTERNATIONAL 2000 INC. (Exact name of registrant as specified in Charter) Delaware 333-142658 74-3191757 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) CONCORD, ONTARIO, CANADA, L4K 5R2 (Address of Principal Executive Offices) (905) 709-4775 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as ofFebruary 22, 2011: 52,350,809 shares of common stock. FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARY Quarterly Report on Form 10-Q for the Quarterly Period Ended December 31, 2010 Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2010 (unaudited) and June 30, 2010 (unaudited) 1 Condensed Consolidated Statements of Operations for theThree Months Ended December 31, 2010 and 2009 (unaudited): 3 Condensed Consolidated Statements of Operations for theSix Months Ended December 31, 2010 and 2009 (unaudited): 4 Condensed Consolidated Statements of Cash Flows for theSix Months Ended December 31, 2010 and 2009 (unaudited): 5 Notes to Unaudited Condensed Consolidated Financial Statements December 31, 2010: 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults upon Senior Securities 17 Item 4. (Removed and Reserved) 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 17 FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS AS OF 31 DECEMBER 2 (Expressed in United States Dollars) (Unaudited) 31 December 30 June ASSETS Current Assets Accounts receivable, less allowance of $160,526 (30 June 2010 - $151,601) $ $ Inventory Prepaid and sundry assets Taxes recoverable - Advances to related parties - Total Current Assets Long Term Assets Property and equipment, net Deferred income taxes Total Long Term Assets Total Assets $ $ The accompanying notes are an integral part of these financial statements. -1- FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS AS OF 31 DECEMBER 2 (Expressed in United States Dollars) (Unaudited) 31 December 30 June LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Bank indebtedness $ $ Accounts payable and accrued liabilities Income taxes payable - Loans payable Long term debt - current portion Obligations under capital lease - current portion Total Current Liabilities Long Term Liabilities Long term debt Obligations under capital lease Advances from stockholders Advances from related parties Total Long Term Liabilities Commitments Stockholders' Deficit Preferred stock - $0.001 par value, 10,000,000 shares authorized, none issued and outstanding (30 June 2010 - none issued and outstanding) - - Common stock - $0.001 par value, 110,000,000 shares authorized, 52,350,809 issued and outstanding (30 June 2010 - 3,950,809 issued and outstanding) Additional paid-in capital Deferred stock-based compensation ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. -2- FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED 31 DECEMBER (Expressed in United States Dollars) (Unaudited) SALES $ $ COST OF GOODS SOLD GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Salaries and wages Management fees - Travel Professional fees Interest and bank charges Rent and occupancy costs Office and general Advertising and promotion Utilities Insurance Telecommunications Meals and entertainment Repairs and maintenance Bad debts Depreciation TOTAL EXPENSES (LOSS) INCOME BEFORE TAXES ) Current income taxes - Deferred income taxes - NET (LOSS) INCOME $ ) $ OTHER COMPREHENSIVE (LOSS) INCOME Foreign currency translation ) ) Unrealized gain on foreign exchange - COMPREHENSIVE LOSS ) ) (LOSS) EARNINGS PER WEIGHTED NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED $ ) $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. -3- FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited FOR THE SIX MONTHS ENDED 31 DECEMBER (Expressed in United States Dollars) (Unaudited) SALES $ $ COST OF GOODS SOLD GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Salaries and wages Management fees Travel Rent and occupancy costs Interest and bank charges Professional fees Office and general Advertising and promotion Utilities Insurance Telecommunications Meals and entertainment Repairs and maintenance Bad debts Depreciation TOTAL EXPENSES INCOME (LOSS) BEFORE TAXES ) Current income tax expense - Deferred income tax expense 79 NET LOSS $ ) $ ) OTHER COMPREHENSIVE LOSS Foreign currency translation ) ) Unrealized (loss) gain on foreign exchange ) COMPREHENSIVE LOSS ) ) LOSS PER WEIGHTED NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. -4- FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited FOR THE SIX MONTHS ENDED 31 DECEMBER (Expressed in United States Dollars) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Items not requiring an outlay of cash: Depreciation Stock-based compensation - Changes in non-cash working capital: Accounts receivable ) Inventory ) ) Prepaid and sundry assets - Accounts payable and accrued liabilities Income taxes payable ) CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of bank indebtedness ) ) Repayment of loan payable ) Proceeds from (repayment of) long-term debt ) Advances (to) from related parties ) Obligations under capital lease ) - CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment ) ) CASH USED IN INVESTING ACTIVITIES ) ) NET CHANGE IN CASH - - CASH, BEGINNING OF PERIOD - - CASH, END OF PERIOD $
